DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant amendment/remarks filed 06/13/2022. Claims 1-20 have been amended. No claims have been cancelled and no claims have been newly added. Accordingly, claims 1-20 are pending.

				Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/13/2022 have been fully considered by the examiner.

Response to Arguments
Applicant’s arguments, see page 9, filed 06/13/2022, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 35 U.S.C. 112(b) of claims 1-20 has been withdrawn. 
Applicant’s arguments, see page 9, filed 06/13/2022, with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The 35 U.S.C. 101 of claims 1-2, 5-6, 8-9, 12-13, 15-16, and 19-20 has been withdrawn. 
Applicant’s arguments, see pages 9-10, filed 06/13/2022, with respect to 35 U.S.C. 103 have been fully considered and are not persuasive. The applicant submits that Yatziv does not disclose nor suggest analyzing the street view images of the detected entities to assign one or more further classifications, the one or more further classifications being used in combination with the locality score of the locality to classify an entity of the locality. The examiner respectfully disagrees.  See Fig. 1, the street view images 102, are input into the neural network 104 and are analyzed to classify the image. See Para. 0034, “Referring still to FIG. 1, after the statistical model 104 is applied to image 102, one or more outputs 105 can be generated. In some examples, outputs 105 of the statistical model include a plurality of classification labels 106 for the location entity in the image 102. In some examples, outputs 105 additionally include confidence scores 108 for each of the plurality of classification labels 106 to indicate a likelihood level that each generated classification label 106 is accurate for its corresponding location entity. “ The classifications and the confidence scores are used in combination to classify an entity at the locality. Yatskiv discloses assigning classifications to the image which are being used in combination with the locality score to classify an entity of the locality. 
The applicant emphasizes “assigning one or more further classifications to the detected entities”, however, none of the claim languages discusses assigning an original classification to the detected entities. Amended claim 1 recites “training a neural network to extract regions of segmented pixel areas of a map image, the training comprising classifying entities from a plurality of entities based upon at least one of text and icons represented within the segmented pixel areas;” However, this limitation does not relate to the rest of the claims. This limitation is merely a general statement that recites that a neural network is trained to classify entities of an image from a plurality of entities in a map image. The claim requires “analyzing the street view images of the detected entities to assign one or more further classifications to the detected entities”. The analyzing of the street view images to assign classifications is independent of the entities that are classified during the training of the neural network, as recited in the claims. The training of the neural network requires classifying entities of a map image, while analyzing the street view images requires assigning a classification to the detected entities in the street view image. Therefore, the limitation “analyzing the street view images of the detected entities to assign one or more further classifications” will be treated as analyzing the street view image and assigning a classification to the street view image, since the street view image and the map image are not the same. The classification of entities in the map image is different than the classification of entities in the street view image. Therefore, the rejection remains.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 recites “ analyzing the street view images of the detected entities to assign one or more further classifications to the detected entities”. However, none of the claim limitations discloses assigning classifications to the detected entities of the street view image. Amended claim 1 further recites “training a neural network to extract regions of segmented pixel areas of a map image, the training comprising classifying entities from a plurality of entities based upon at least one of text and icons represented within the segmented pixel areas;” However, this limitation does not relate to the rest of the claims. This limitation is merely a general statement that recites that a neural network is trained to classify entities of an image from a plurality of entities in a map image. As claimed, the map image that is being trained by a neural network is not the same map image that is being accessed corresponding to entities within the locality. Furthermore, the claim requires “analyzing the street view images of the detected entities to assign one or more further classifications to the detected entities”. The analyzing of the street view images to assign classifications is independent of the entities that are classified during the training of the neural network, as recited in the claims. The training of the neural network requires classifying entities of a map image, while analyzing the street view images requires assigning a classification to the detected entities in the street view image. Therefore, it is unclear to the examiner how further classifications to the detected entities in the street view images are assigned when a first classification to the detected entities in the street view images has not been classified. The claims are missing the step of classifying the entities in the street view images, such that they can be further classified. 
Therefore, the limitation “analyzing the street view images of the detected entities to assign one or more further classifications” will be treated as analyzing the street view image and assigning a classification to the street view image, since the street view image that is retrieved and the map image that is accessed are not the same image. Additionally, as claimed, the map image that is being trained to classify entities is not the same map image of a locality that is accessed. Appropriate correction is required. The same rational applies to independent claims 8 and 15.
Claims 2-7, 9-14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being dependent on rejected independent claims 1, 8, and 15, and for failing to cure the deficiencies as recited above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8-9, 12-13, 15-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Perronnin et al. US20130028508A1 (henceforth Perronnin) in view of Yatziv et al. US20170109615A1 (henceforth Yatziv)

Regarding claim 1,
Perronnin discloses:
A computer-implemented method for using machine vision; (See Para. 0016, “method for automatically computing a visual profile of a place ("place profile") for a given place using repositories of geo-tagged visual data (e.g., photographic images and/or videos).”)
the method comprising:  3accessing a map image of a locality wherein the map image of the locality includes geographical 4artefacts corresponding to entities within the locality; (  (See Fig. 3 and Para. 0062, “The exemplary user interface includes a visual representation 93 of a geographical region which is displayed on the display device 60 of the client device 12. The visual representation 93 may be a map, a satellite view, simplified representation of a region, e.g., pinpointing major towns and cities, or combination thereof. “)
analyzing the map image to detect entities in the locality using the geographical 6artefacts;  7(See Figs. 3-4 and Para. 0062)
assigning entity classes to the detected entities in the locality;  8(See Fig. 5, entity classes (i.e. Activity class C, “architecture, transport, skiing, museums, food & wine”) are assigned to the detected entities (i.e. profile of the place Grenoble).)
assigning a locality score to the locality based on the entity classes included in the 9locality;  10(See Fig. 5 and Para. 0080-0081, “Class score C”)

Perronnin discloses training a classifier (i.e. a neural network) to assign activity classes to unlabeled images (See Para. 0019),  wherein “The exemplary classifier models(s) may be linear or nonlinear, and may be trained with any suitable classification training algorithm, such as sparse logistic regression, naive Bayes, linear discriminant analysis, support vector machines, linear regression, or any other suitable machine learning method.” (Para. 0044). Perronnin does not specifically state training a neural network to extract regions of segmented pixel areas of a map image, the training comprising classifying entities from a plurality of entities based upon at least one of text and icons represented within the segmented pixel areas; 
However, Yatziv teaches:
training a neural network to extract regions of segmented pixel areas of a map image, the training comprising classifying entities from a plurality of entities based upon at least one of text and icons represented within the segmented pixel areas; 
(See Fig. 6 and at least Para. 0046-0050. See Para. 0046, “Referring now to FIG. 6, an example method (300) for classifying businesses from images includes training (302) a statistical model using a set of training images of different location entities and data identifying the geographic location of the location entities within the training images. The statistical model described in method (300) can correspond in some examples to statistical model 104 of FIG. 1. A statistical model can be trained at (302) in a variety of particular ways. Training the statistical model can include using a relatively large set of training images coupled with ontology-based classification labels. The training images can be of different location entities and data identifying the geographic location of the location entities within the training images, such that the statistical model outputs a plurality of classification labels for each training image.” Further in Para. 0050, “In some examples, the bounding box can be applied at (304) in order to crop the one or more images to a desired pixel size. In some examples, the bounding box can be applied at (304) to identify a portion of each image that contains location entity information. For instance, the image portion created upon application of the bounding box at (304) could result in a cropped portion of each image that focuses on the storefront of the business or other location entity within the image, including optional relevant textual description provided at the storefront.” Therefore, a neural network is trained to extract regions of segmented area (i.e. pixels of location entity within the image) and includes classifying a plurality of classification labels for each training image.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Perronnin to incorporate the teachings of Yatziv to include training a neural network to extract regions of segmented pixel areas of a map image, the training comprising classifying entities from a plurality of entities based upon at least one of text and icons represented within the segmented pixel areas since “relying solely on an ability to transcribe text can have drawbacks. For example, text can be in a language for which there is no trained model, or the language used can be different than what is expected based on the image location. In addition, determining which text in an image belongs to the business being classified can be a hard task and extracted text can sometimes be misleading” (Para. 0038, Yatziv). Training a neural network would simplify the extraction of text in an image. Therefore, training a neural network to extract regions of segmented pixel areas would create a more robust system.

Perronnin discloses retrieving images for one of the more of the detected entities in the locality (See Para. 0010) but it does not specifically state retrieving street view images for one or more of the detected entities in the locality and certain characteristics of the street view images being used to assign the one or more further classifications, the one or more further classifications being used in combination with the locality score of the locality to classify an entity at the locality.
However, Yatziv teaches:
retrieving street view images for one or more of the detected entities in the locality 11and 12analyzing the street view images of the detected entities to assign one or more further 13classifications to the detected entities. (See Fig. 1 and Para. 0030, the street view images 102 are input into the neural network 104 to be analyzed and to classify a location entity within the image. Image 102 corresponds to a retrieved street-level storefront view of a location entity (See Para. 0030).)
certain characteristics of the street view images being used to assign the one or more further classifications, the one or more further classifications being used in combination with the locality score of the locality to classify an entity at the locality. (See Fig. 1, the street view images 102 are input into the neural network 104 and are analyzed to classify the image. See Para. 0034, “Referring still to FIG. 1, after the statistical model 104 is applied to image 102, one or more outputs 105 can be generated. In some examples, outputs 105 of the statistical model include a plurality of classification labels 106 for the location entity in the image 102. In some examples, outputs 105 additionally include confidence scores 108 for each of the plurality of classification labels 106 to indicate a likelihood level that each generated classification label 106 is accurate for its corresponding location entity. “ The classifications and the confidence scores are used in combination to classify an entity at the locality.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Perronnin to incorporate the teachings of Yatziv to include retrieving street view images for one or more of the detected entities in the locality; and 12analyzing street view images of the detected entities to assign one or more further 13classifications to the detected entities, certain characteristics of the street view images being used to assign the one or more further classifications, the one or more further classifications being used in combination with the locality score of the locality to classify an entity at the locality in order to automatically provide accurate classification labels for a location entities since creating accurate listing of local businesses can be time consuming and expensive (Para. 0021-0022, Yatziv). 

	Regarding claim 2,
Perronnin discloses:
wherein:  2the geographical artefacts include one or more of text and/or icons associated with 3the entities within the locality.
(See Fig. 3, the geographical artefacts (i.e. the geographical location) includes one or more of text (i.e. the name of the geographical locations) associated with entities within the locality.)

Regarding claim 5,
Perronnin discloses:
wherein assigning the locality 2score comprises:  3clustering entities having similar entity classes within the locality into cluster types;  4and 5assigning the locality score to the locality based on the clustered entities within the 6locality.
(See Fig. 5 and Para. 0080-0081, “In one embodiment, the profile may be generated by counting, for each class C, the number of images N.sub.C with the associated tag. The counts can be weighted by the associated confidence values V.sub.C. A histogram can then be generated which represents the optionally weighted counts for all the classes. This histogram representation can be L1 normalized to account for the number of retrieved (or labeled) images: each histogram bin thus represents the proportion of images (C.sub.s) assigned to each activity. C.sub.s is referred to herein as the class or activity score (FIG. 5).” The entities having similar entity classes are clustered wherein a class score (i.e. Class score C.sub.s), which is proportional to the number of images and/or users. Therefore, assigning a locality score is based on the clustered entities within the locality.)

Regarding claim 6,
Perronnin discloses:
assigning the locality scores to the locality using a percentage based analysis, wherein a 3percentage is assigned to a cluster type based on a number of entities included 4in the cluster type to a total number of clustered entities
(See Fig. 5. The class score (i.e. Class score C.sub.s) is proportional to the number of images and/or users, such that the class score is higher with a greater number of images for the activity (i.e. Class C). Therefore, assigning locality scores includes a percentage-based analysis since it is based on the number of images that are retrieved. Each histogram in Fig. 5 represents the proportion of images assigned to each activity. Further see Para. 0082, “For example the class score computed as above could be expressed as a ratio, e.g., a percentage, of the average (e.g., median or mean) score for that class from a set of place profiles.”)


Regarding claims 8-9 and 12-13,
All limitations have been examined with respect to the method in claims 1-2 and 5-6. The system taught/disclosed in claims 8-9 and 12-13 can clearly perform the method as recited in claims 1-2 and 5-6. Therefore claims 8-9 and 12-13 are rejected under the same rationale.

Regarding claims 15-16 and 19-20,
All limitations have been examined with respect to the method in claims 1-2 and 5-6. The apparatus taught/disclosed in claims 15-16 and 19-20 can clearly perform the method as recited in claims 1-2 and 5-6. Therefore claims 15-16 and 19-20 are rejected under the same rationale.


Claim 3-4, 7, 10-11, 14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Perronnin and Yatziv further in view of Yankov et al. US20180181807A1 (henceforth Yankov)

	Regarding claim 3,
Perronnin and Yatziv discloses the limitations as recited above in claim 1. Perronnin does not specifically state wherein analyzing the map 2image comprises:  3providing the map image to a neural network, wherein the neural network is 4configured to separate portions of the map image having geographical 5artefacts from portions of the map image that do not have geographical 6artefacts;  7reconstructing the map image using the portions of the map image having 8geographical artefacts; and  9identifying entities in the reconstructed map image using geographical artefacts of the 10reconstructed map image.
However, Yankov teaches:
wherein analyzing the map 2image comprises:  3providing the map image to the neural network, (See Para. 0019, “one or more convolutional neural networks trained to detect and classify image type and category”) wherein the neural network is 4configured to separate portions of the map image having geographical 5artefacts from portions of the map image that do not have geographical 6artefacts;  7reconstructing the map image using the portions of the map image having 8geographical artefacts; and  9identifying entities in the reconstructed map image using geographical artefacts of the 10reconstructed map image.
(See Fig. 3 and Para. 0057, “The method 300 beings at a start operation and continues to operation 302 where geo-entity locations are identified based evaluation of one or more signals associated with a static map image. According to examples, such evaluation may include extracting and analyzing data associated with a static image and determining relevant text strings therefrom through optical character recognition. Evaluation may also include geocoding relevant text strings to compute location information (e.g., latitude and longitude coordinates) for one or more geographic locations corresponding to those text strings.” Further see Para. 0060, “From operation 306 flow continues to operation 308 where machine learning is implemented in filtering one or more geo-entities or areas associated with one or more geo-entities for replacing a static image map. Machine learning may be implemented in evaluating the geo-chain based clustering and spatial-based clustering, as well as the weights assigned to one or more signals that were evaluated in that clustering, to filter out less likely geo-areas of intent.” And in Para. 0061, “Upon filtering geo-entities of intent at operation 308 flow continues to operation 310 where the remaining geo-entities are ranked from most likely to least likely in identifying with a geo-entity of intent, and at operation 312 a most likely geo-area of intent is identified. From operation 312 flow continues to an end operation and the method 300 ends.” Fig. 3, method 300 shows identifying geo-entity locations from an image (Step 302), filtering geo-entities (Step 308) (i.e. separating portions of the map image from portions of the map image that do not have geographical artefacts), ranking the remaining geo-entities (step 310) and identifying geo-area of intent (step 312) (i.e. identifying entities of the filtered i.e. reconstructed map). Furthermore, see Para. 0069, “the text string “To: Los Angeles” 412, which has resulted in a geodesic to pixel ratio that meets or surpasses a certain threshold value, may be filtered prior to the generation of a replacement interactive map for a static map image”.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Perronnin to incorporate the teachings of Yankov to include wherein analyzing the map 2image comprises:  3providing the map image to a neural network, wherein the neural network is 4configured to separate portions of the map image having geographical 5artefacts from portions of the map image that do not have geographical 6artefacts;  7reconstructing the map image using the portions of the map image having 8geographical artefacts; and  9identifying entities in the reconstructed map image using geographical artefacts of the 10reconstructed map image in order to convert static images into interactive maps such that “a more accurate interactive depiction of the original static map image may be provided by the replacement map.” (Para. 0069, Yankov)

Regarding claim 4,
Perronnin does not specifically state accessing a database for the locality to identify entities using textual portions of the 3reconstructed map image.
However, Yankov further discloses:
accessing a database for the locality to identify the entities using textual portions of the 3reconstructed map image.
(See Para. 0021, “one or more text strings as determined by optical character recognition may be analyzed and matched against one or more geo-entity databases and/or geo-entity search engines and determinations may be made therefrom that an extracted text string corresponds to one or more geo-entities or geo-entity types (e.g., city, county, state, province, country).”)

Regarding claim 7,
Perronnin discloses:
identifying entity classes of the detected entities;  11wherein assigning a locality score includes 12clustering entities with similar entity classes within the locality, wherein a 13cluster has a cluster type corresponding to the entity classes within the cluster; (See Fig. 5 and Para. 0080-0081, “In one embodiment, the profile may be generated by counting, for each class C, the number of images N.sub.C with the associated tag. The counts can be weighted by the associated confidence values V.sub.C. A histogram can then be generated which represents the optionally weighted counts for all the classes. This histogram representation can be L1 normalized to account for the number of retrieved (or labeled) images: each histogram bin thus represents the proportion of images (C.sub.s) assigned to each activity. C.sub.s is referred to herein as the class or activity score (FIG. 5).” The entities having similar entity classes are clustered wherein a class score (i.e. Class score C.sub.s), which is proportional to the number of images and/or users. Therefore, assigning a locality score is based on the clustered entities within the locality.)

Perronnin does not specifically state wherein 2analyzing the map image includes 3providing the map image to a neural network, wherein the neural network is 4configured to separate portions of the map image having geographical 5artefacts from portions of the map image that do not have geographical 6artefacts;  7reconstructing the map image using the portions of the map image having 8geographical artefacts;  9detecting entities in the reconstructed map using the geographical artefacts;  10
However, Yankov teaches:
wherein analyzing the map 2image comprises:  3providing the map image to the neural network, (See Para. 0019, “one or more convolutional neural networks trained to detect and classify image type and category”) wherein the neural network is 4configured to separate portions of the map image having geographical 5artefacts from portions of the map image that do not have geographical 6artefacts;  7reconstructing the map image using the portions of the map image having 8geographical artefacts; detecting entities in the reconstructed map image using geographical artefacts of the 10reconstructed map image.
(See Fig. 3 and Para. 0057, “The method 300 beings at a start operation and continues to operation 302 where geo-entity locations are identified based evaluation of one or more signals associated with a static map image. According to examples, such evaluation may include extracting and analyzing data associated with a static image and determining relevant text strings therefrom through optical character recognition. Evaluation may also include geocoding relevant text strings to compute location information (e.g., latitude and longitude coordinates) for one or more geographic locations corresponding to those text strings.” Further see Para. 0060, “From operation 306 flow continues to operation 308 where machine learning is implemented in filtering one or more geo-entities or areas associated with one or more geo-entities for replacing a static image map. Machine learning may be implemented in evaluating the geo-chain based clustering and spatial-based clustering, as well as the weights assigned to one or more signals that were evaluated in that clustering, to filter out less likely geo-areas of intent.” And in Para. 0061, “Upon filtering geo-entities of intent at operation 308 flow continues to operation 310 where the remaining geo-entities are ranked from most likely to least likely in identifying with a geo-entity of intent, and at operation 312 a most likely geo-area of intent is identified. From operation 312 flow continues to an end operation and the method 300 ends.” Fig. 3, method 300 shows identifying geo-entity locations from an image (Step 302), filtering geo-entities (Step 308) (i.e. separating portions of the map image from portions of the map image that do not have geographical artefacts), ranking the remaining geo-entities (step 310) and identifying geo-area of intent (step 312) (i.e. identifying entities of the filtered i.e. reconstructed map). Furthermore, see Para. 0069, “the text string “To: Los Angeles” 412, which has resulted in a geodesic to pixel ratio that meets or surpasses a certain threshold value, may be filtered prior to the generation of a replacement interactive map for a static map image”.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Perronnin to incorporate the teachings of Yankov to include wherein analyzing the map 2image comprises:  3providing the map image to a neural network, wherein the neural network is 4configured to separate portions of the map image having geographical 5artefacts from portions of the map image that do not have geographical 6artefacts;  7reconstructing the map image using the portions of the map image having 8geographical artefacts; and  9identifying entities in the reconstructed map image using geographical artefacts of the 10reconstructed map image in order to convert static images into interactive maps such that “a more accurate interactive depiction of the original static map image may be provided by the replacement map.” (Para. 0069, Yankov)

Perronnin does not specifically state -17-Attorney Docket No: DC-116826.01wherein analyzing the street view images includes 16providing street views of identified entities to an input of a further neural 17network, wherein the further neural network has been trained to 18classify entities within a cluster based on the cluster type. However, Yatziv teaches:
 -17-Attorney Docket No: DC-116826.01wherein analyzing the street view images includes 16providing street views of the  identified entities to an input of a further neural 17network, wherein the further neural network has been trained to 18classify the entities within a cluster based on the cluster type.
(See Fig. 1 and Para. 0030, the street view images 102 are input into the neural network 103 to be analyzed and to classify a location entity within the image. Image 102 corresponds to a street-level storefront view of a location entity (See Para. 0030). Further see Para. 0034, “Referring still to FIG. 1, after the statistical model 104 is applied to image 102, one or more outputs 105 can be generated. In some examples, outputs 105 of the statistical model include a plurality of classification labels 106 for the location entity in the image 102. In some examples, outputs 105 additionally include confidence scores 108 for each of the plurality of classification labels 106 to indicate a likelihood level that each generated classification label 106 is accurate for its corresponding location entity. In the particular example of FIG. 1, identified classification labels 106 categorize the location entity within image 102 as “Health & Beauty,” “Health,” “Doctor,” and “Dental.” Confidence scores 108 associated with these classification labels 106 indicate an estimated accuracy level of 0.992, 0.985, 0.961 and 0.945, respectively.” The neural network is trained to classify entities within a cluster (i.e. a plurality of classification labels 106 for the location entity in the image 102) based on cluster type.))

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Perronnin to incorporate the teachings of Yatziv to include wherein analyzing the street view images includes 16providing street views of identified entities to an input of a further neural 17network, wherein the further neural network has been trained to 18classify entities within a cluster based on the cluster type in order to automatically provide accurate classification labels for a location entities since creating accurate listing of local businesses can be time consuming and expensive (Para. 0021-0022, Yatziv). 

Regarding claims 10-11 and 14,
All limitations have been examined with respect to the method in claims 3-4 and 7. The system taught/disclosed in claims 10-11 and 14 can clearly perform the method as recited in claims 3-4 and 7. Therefore claims 10-11 and 14 are rejected under the same rationale.

Regarding claims 17-18,
All limitations have been examined with respect to the method in claims 3-4. The apparatus taught/disclosed in claims 17-18 can clearly perform the method as recited in claims 3-4. Therefore claims 17-18 are rejected under the same rationale.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669